Citation Nr: 0809537	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
November 2004 and March 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
not currently diagnosed with PTSD.

2.  The competent medical evidence shows that the veteran is 
not currently diagnosed with peripheral neuropathy of the 
upper or lower extremities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  Peripheral Neuropathy of the upper and lower extremities 
was not incurred in or aggravated by active service and is 
not causally related to service-connected disability. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in August 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board notes that the issue of entitlement to 
service connection for peripheral neuropathy could be 
adjudicated under two theories of entitlement, as directly 
related to active service (direct basis) or as related to a 
service-connected disability (secondary basis).  In this 
case, although the veteran has not been provided with the 
regulations to substantiate his claim on a secondary basis, 
the veteran's claim lacks a diagnosis for peripheral 
neuropathy.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA 
with respect to a secondary service connection claim would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board may proceed 
to consider the merits of the claim.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The August 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Nevertheless, in March 2006, the veteran 
was advised of how VA determines disability ratings and 
effective dates.

The veteran's service medical records and service personnel 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran has identified no VA medical records or 
private medical records that he wishes VA to obtain on his 
behalf.  Thus, there is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The veteran 
was also accorded VA examinations in November 2004 and July 
2005. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

a.	PTSD 

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).

There is no post-service medical evidence of record other 
than VA examinations conducted in November 2004 and July 
2005.  At the July 2005 VA examination, the veteran reported 
trouble being around people and crowds, occasional dreams 
about snakes, and paranoia that people are taking about him 
or wanting to hurt him.  The veteran described his wife as 
his best friend and reported that he sometimes goes fishing 
with coworkers.  The veteran reported feeling depressed 60 
percent of the time but denied suicidal ideation.

After interview with the veteran and mental status 
examination, the examiner diagnosed the veteran with 
dysthymic disorder secondary to childhood, attention deficit 
disorder by self report, and cannabis abuse in sustained 
remission.  With respect to any diagnosis of PTSD, the 
examiner stated, "The veteran meets DSM-IV stressor 
criterion.  He was wounded in Vietnam and experienced threats 
to his life on other occasions.  However, he is not reporting 
significant problems with re-experiencing of Vietnam events 
or hyperarousal.  He is reporting avoidant behavior which 
appears partly related to inhibition and self-devaluation 
that pre-dated Vietnam.  He does not currently meet 
diagnostic criteria for PTSD.

Thus, the medical evidence fails to show that the veteran 
currently suffers from PTSD. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  In the absence of a current medical diagnosis 
of PTSD, the criteria for establishing service connection for 
PTSD have not been established. 38 C.F.R. §§ 3.303, 3.304.  

b.	Peripheral Neuropathy

There is no post-service medical evidence of record other 
than VA examinations conducted in November 2004 and July 
2005.  At the November 2004 VA examiner, the veteran reported 
some complaints of feeling numb and tingling in his hands 
along with itching and itching and some numbness in his feet.  
After interview with the veteran and physical examination, 
the examiner diagnosed, "No evidence of peripheral 
neuropathy of upper and lower extremities."  

Thus, the medical evidence fails to show that the veteran 
currently suffers from peripheral neuropathy of the upper or 
lower extremities.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In the absence of competent medical evidence that peripheral 
neuropathy exists and that it caused by or aggravated by the 
veteran's military service or to service-connected 
disability, the criteria for establishing service connection 
for peripheral neuropathy of the upper and lower extremities 
have not been established.  38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities is denied.


REMAND

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (2007)) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).  It does not appear that the veteran or his 
representative were provided with a VCAA letter which 
notified of the information and evidence necessary to 
substantiate the claim for secondary service connection or on 
the basis of the aggravation of a nonservice-connected 
disorder by service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim for secondary service connection; 
(2) that VA will seek to obtain; and (3) 
that the claimant is expected to provide.  
The veteran should also be advised to 
provide any evidence in his possession 
that pertains to the claim.  In addition, 
the veteran should be informed of how VA 
determines disability ratings and 
effective dates.
 
2.  The case should be reviewed on the 
basis of any additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


